


Exhibit 10.1
 
MASTERCARD
SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN


As Amended and Restated Effective June 9, 2015


MasterCard Incorporated and subsidiaries (collectively or individually, as the
context requires, the “Company”) has adopted the MasterCard Senior Executive
Annual Incentive Compensation Plan (the “Plan”) to reward senior executives for
successfully achieving performance goals that are in direct support of corporate
and business unit/regional goals.
ARTICLE I
DEFINITIONS
Section 1.1    “Board” shall mean the Board of Directors of the Company.
Section 1.2    “Code” shall mean the Internal Revenue Code of 1986, as amended.
Any reference to a section of the Code herein shall be deemed to include a
reference to the regulations promulgated under such section.
Section 1.3    “Committee” shall mean the Human Resources and Compensation
Committee of the Board of Directors of the Company, or such other committee or
subcommittee designated by the Board to administer the Plan.
Section 1.4    “Disability” shall mean total and permanent disability in
accordance with the Company’s long-term disability plan, as determined by the
Committee.
Section 1.5    “Executive Officer” shall mean a person who is a member of the
Company’s Executive Committee, or its equivalent.
Section 1.6    “Participant” shall mean, with respect to any Performance Period,
any Executive Officer selected by the Committee to participate in the Plan with
respect to that Performance Period.
Section 1.7    “Performance Period” shall mean a period of no less than 90 days
for which incentive compensation shall be paid hereunder, as established by the
Committee.
ARTICLE II
BONUS AWARDS
Section 2.1    Performance Targets.
(a)    The Committee (or subcommittee described in Section 6.1(a) below), will
establish performance targets for each Performance Period. The performance
targets for a Performance Period




--------------------------------------------------------------------------------

        

shall be based upon one or more of the following objective business criteria:
(i) revenue; (ii) earnings (including earnings before interest, taxes,
depreciation and amortization, earnings before interest and taxes, and earnings
before or after taxes); (iii) operating income; (iv) net income; (v) profit or
operating margins; (vi) earnings per share; (vii) return on assets; (viii)
return on equity; (ix) return on invested capital; (x) economic value-added;
(xi) stock price; (xii) gross dollar volume; (xiii) total shareholder return;
(xiv) market share; (xv) book value; (xvi) expense management; (xvii) cash flow,
and (xviii) customer satisfaction. The foregoing criteria may relate to the
Company, one or more of its affiliated employers or subsidiaries or one or more
of its divisions, regions or units, or any combination of the foregoing, and may
be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In establishing performance targets under Section 2.1(b) based on
these objective business criteria, the Committee may provide that the targets
shall be adjusted to reflect specified extraordinary, unusual and/or
non-recurring items.
(b)    The performance targets shall be established by the Committee (or
subcommittee) for a Performance Period (i) while the outcome for that
Performance Period is substantially uncertain and (ii) no more than 90 days or,
if less, the number of days which is equal to 25 percent of the relevant
Performance Period, after the commencement of the Performance Period to which
the performance target relates, or as otherwise permitted pursuant to Section
162(m) of the Code (or any successor section thereto).
Section 2.2    Bonus Awards.
(a)    The maximum bonus award payable to any Participant with respect to any
calendar year of the Company shall not exceed $10,000,000.
(b)    Prior to the payment of a bonus award to any Participant, the Committee
(or subcommittee described in Section 6.1(a) below) shall certify in writing the
level of performance attained for the Performance Period to which such bonus
award relates. The Committee shall have no discretion to increase the amount of
a Participant’s maximum bonus award that would otherwise be payable to the
Participant upon the achievement of specified levels of the performance target
established by the Committee, however, the Committee may exercise negative
discretion to make an award to any Participant for any Performance Period in an
amount that is less than such maximum bonus award.
ARTICLE III
PAYMENT OF BONUS AWARD
Section 3.1    Form of Payment. Each Participant’s bonus award shall be paid in
cash.
Section 3.2    Timing of Payment. Unless otherwise elected by the Participant
pursuant to Section 3.3 below, each bonus award shall be paid in the first 2 ½
months of the year following the end of the Performance Period.

2



--------------------------------------------------------------------------------

        

Section 3.3    Deferral of Payment. Payments of bonus awards under the Plan are
eligible for deferral as allowed under the MasterCard Incorporated Deferral
Plan.
ARTICLE IV
BONUS AWARD RECOUPMENT POLICY
Section 4.1    Recoupment. In the event of a restatement of materially
inaccurate financial results, the Committee has the discretion to recover bonus
awards that were paid under the Plan to a Participant with respect to the period
covered by the restatement as set forth herein. If the payment of a bonus award
would have been lower had the achievement of applicable financial performance
targets been calculated based on such restated financial results, the Committee
may, if it determines appropriate in its sole discretion, to the extent
permitted by law, recover from the Participant the portion of the bonus award
paid in excess of the payment that would have been made based on the restated
financial results. The Company will not seek to recover bonus awards paid more
than three years after the date the Company filed the original report with the
Securities and Exchange Commission that contained the inaccurate financial
results to be restated. This Article IV is in addition to, and not in lieu of,
any requirements under the Sarbanes-Oxley Act and shall apply notwithstanding
anything to the contrary in the Plan.
ARTICLE V
TRANSFERS, TERMINATIONS AND NEW EXECUTIVE OFFICERS
Section 5.1    Terminations. A Participant who, whether voluntarily or
involuntarily, is terminated, demoted, transferred or otherwise ceases to be an
Executive Officer (otherwise than by death or disability) at any time prior to
the date a bonus award is paid in respect of a Performance Period shall not be
eligible to receive any bonus award with respect to such Performance Period. In
the event of a Participant’s death during a Performance Period or prior to the
date a bonus award is paid in respect of a Performance Period, the Participant
shall receive within 75 days of death the target award payable for the
Performance Period of the Participant’s death. In the event of a Participant’s
termination by reason of disability during the Performance Period or prior to
the date a bonus award is paid in respect of a Performance Period, the
Participant shall receive within 75 days of such termination a partial target
award, prorated based on the portion of the Performance Period that elapsed
prior to such termination of employment by reason of disability.
ARTICLE VI
ADMINISTRATION
Section 6.1    Administration.
(a)    The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof; it is
expected that, in the event the Committee is not comprised solely of “outside
directors” within the meaning of Section 162(m) of the Code, a subcommittee
comprised solely of at least two individuals who qualify as “outside directors”

3



--------------------------------------------------------------------------------

        

within the meaning of Section 162(m) of the Code (or any successor section
thereto) shall establish and administer the performance targets and certify that
the performance targets have been attained; provided, however, that the failure
of the subcommittee to be so constituted shall not impair the validity of any
bonus award granted by such subcommittee.
(b)    It shall be the duty of the Committee to conduct the general
administration of the Plan in accordance with its provisions. The Committee
shall have the power to interpret the Plan, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. The Committee’s
decisions or actions in respect thereof shall be conclusive and binding upon any
and all Participants and their beneficiaries, successors and assigns, and all
other persons.
ARTICLE VII
OTHER PROVISIONS
Section 7.1    Term. This Plan, as approved by the Committee on April 13, 2015,
shall be effective as of the annual meeting of stockholders in 2015 at which the
Plan is approved by stockholders, with respect to bonus awards granted on or
after the date of that meeting.
Section 7.2    Amendment, Suspension or Termination of the Plan. This Plan does
not constitute a promise to pay and may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee; provided, however, that any such amendment or
modification shall comply with all applicable laws and applicable requirements
for exemption (to the extent necessary) under Section 162(m) of the Code.
Section 7.3    Approval of Plan by Stockholders. The Plan shall be submitted for
the approval of the Company’s stockholders at the annual meeting of stockholders
to be held in 2015. In the event that the Plan is not so approved, no bonus
award shall be payable under the Plan, and the Plan shall terminate and shall be
null and void in its entirety.
Section 7.4    Bonus Awards and Other Plans. Nothing contained in the Plan shall
prohibit the Company from granting awards or authorizing other compensation to
any Executive Officer under any other plan or authority or limit the authority
of the Company to establish other special awards or incentive compensation plans
providing for the payment of incentive compensation to the Executive Officers.
Section 7.5    Miscellaneous.
(a)    The Company shall deduct all federal, state and local taxes required by
law to be withheld from any bonus award paid to a Participant hereunder.
(b)    In no event shall the Company be obligated to pay to any Participant a
bonus award for a Performance Period by reason of the Company’s payment of a
bonus award to such Participant in any other Performance Period.

4



--------------------------------------------------------------------------------

        

(c)    The rights of Participants under the Plan shall be unfunded and
unsecured. Amounts payable under the Plan are not and will not be transferred
into a trust or otherwise set aside, except as provided in the MasterCard
Incorporated Deferral Plan, in the event of a deferral thereunder. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any bonus award under the
Plan.
(d)    Nothing in this Plan or in any instrument executed pursuant hereto shall
confer upon any person any right to continue in the employment or other service
of the Company, or shall affect the right of the Company to terminate the
employment or other service of any person at any time with or without cause.
(e)    No rights of any Participant to payments of any amounts under the Plan
shall be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of other than by will or by laws of descent and distribution,
and any such purported sale, exchange, transfer, assignment, pledge,
hypothecation or disposition shall be void.
(f)    Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.
(g)    The validity, construction, interpretation and administration of the Plan
and any bonus awards under the Plan and of any determinations or decisions made
thereunder, and the rights of all persons having or claiming to have any
interest herein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of New York (determined without regard to its
conflict of laws provisions).

5

